Citation Nr: 9934016	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  98-03 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

Whether new and material evidence has been submitted to 
reopen claims of service connection for malaria, cystitis 
(claimed as urinary tract infection), avitaminosis, and 
pulmonary tuberculosis (claimed as chest diseases). 


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


REMAND

The veteran had recognized guerilla service from January 9 to 
September 26, 1945.  

This matter originally came to the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Manila Regional Office (RO) which 
declined to reopen previously denied claims of service 
connection for malaria, cystitis (claimed as urinary tract 
infection), avitaminosis, and pulmonary tuberculosis (claimed 
as chest diseases).  

By June 1998 decision, applying the standard formulated by 
the U.S. Court of Appeals for Veterans Claims (Court) in 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), the Board 
upheld the RO determination, finding that the evidence 
submitted by the veteran since the last final denial of his 
claim did not create a reasonable possibility that the 
previous determination would be changed.  

The veteran appealed the Board's June 1998 decision to the 
Court.  In the interim, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the Colvin 
standard on the grounds that it could impose a higher burden 
on a veteran than that under 38 C.F.R. § 3.156(a).  See Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Thus, by February 
1999 Order ([citation redacted]), the Court granted the Secretary's 
October 1999 motion to vacate and remand the Board's June 
1998 decision for application of the regulatory definition of 
new and material evidence contained in 38 C.F.R. § 3.156(a).

A review of the record shows that the July 1997 rating 
decision also denied the veteran's claims on the basis of the 
now-invalidated Colvin standard.  Thus, a remand to the RO is 
required for the purpose of readjudication of the veteran's 
claims pursuant to the recent holding in Hodge.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991); see also Henderson 
v. West, 12 Vet. App. 11, 20-21 (1998).

Accordingly, this case is REMANDED for the following action:

The RO should readjudicate the veteran's 
claims with consideration of the Federal 
Circuit's holding in Hodge regarding 
whether new and material evidence has 
been submitted to allow reopening of the 
claim according the specific criteria set 
forth under 38 C.F.R. § 3.156(a).  If the 
claims are reopened, the RO must then 
determine if the reopened claims are well 
grounded pursuant to 38 U.S.C.A. § 
5107(a) and, if so, then it should 
evaluate the merits of the reopened 
claims after ensuring compliance with the 
duty to assist under 38 U.S.C.A. § 
5107(b).  See Winters v. West, 12 Vet. 
App. 203 (1999).  

If the benefits sought on appeal are not granted, the veteran 
should be provided a supplemental statement of the case and 
afforded an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals







